Citation Nr: 1017020	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  06-30 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
dermatitis, to include as secondary to exposure to 
herbicides.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches, to include as secondary to a head concussion.

3.  Entitlement to service connection for a lung disability, 
to include as secondary to exposure to herbicides.

4.  Entitlement to an initial compensable evaluation for 
service-connected hepatitis C.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs
ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1970.

This matter arises before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
issued in October 2004, July 2005, September 2005, and July 
2006.

The issue of entitlement to service connection for a lung 
disability, to include as secondary to exposure to herbicides 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.	In its June 1991 rating decision, the RO denied the 
Veteran's claims of entitlement to service connection for 
dermatitis and headaches because there was no evidence of 
any complaints or treatment in service for fungus in the 
blood or on the skin and no nexus between the Veteran's 
post service headaches and his in-service headaches.  The 
Veteran did not appeal these decisions, and they became 
final.

2.	Evidence received subsequent to the June 1991 rating 
decision relates to unestablished facts necessary to 
substantiate the claims of entitlement to service 
connection for headaches and dermatitis.

3.   The competent evidence of record shows that the Veteran 
has experienced a continuity of symptomatology in regards 
to his headaches since his period of active military 
service. 

4.   The competent evidence of record shows that the Veteran 
has experienced a continuity of symptomatology in regards 
to his dermatitis since his period of active military 
service.

5.  The Veteran's hepatitis C resulted in fatigue, nausea, 
vomiting, and pain in the upper right quadrant of his 
abdomen.    


CONCLUSIONS OF LAW

1.	The June 1991 rating decision is final.  38 U.S.C. 
§ 4005(c) (1988); 38 C.F.R. § 3.104, 19.129, 19.192 
(1989).  

2.   New and material evidence has been submitted, and the 
claim of entitlement to service connection for dermatitis, 
to include as secondary to exposure to herbicides, is 
reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2009). 

3.   Dermatitis was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1116, 1154(b), 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(d) (2009). 

4.   New and material evidence has been submitted, and the 
claim of entitlement to service connection for headaches, 
to include as secondary to a head concussion, is reopened.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.156, 3.159, 20.1100 (2009). 

5.   Headaches were incurred in active military service.  
38 U.S.C.A. §§ 1110, 1116, 1154(b), 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(d) (2009). 
6.	The criteria for an initial compensable disability rating 
for the Veteran's service-connected hepatitis C have not 
been met or approximated during the appeal period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.114, 
Diagnostic Code 7354 (2009).          


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In July 2004, June 2005, January 2006, March 2008, and June 
2008 correspondence, the RO advised the Veteran of what the 
evidence must show to establish entitlement to service 
connection and an increased evaluation for his claimed 
disorders and described the types of evidence that the 
Veteran should submit in support of his claims.  The RO also 
explained what evidence VA would obtain and make reasonable 
efforts to obtain on the Veteran's behalf in support of the 
claims.  The VCAA notice letters also described the elements 
of degree of disability and effective date to the Veteran.   

In particular regard to the additional notice requirements 
relevant to the Veteran's request to reopen his claims of 
entitlement to service connection for dermatitis and 
headaches, the Board notes that the RO explained in the March 
2008, June 2005, and July 2004 VCAA notice letters that the 
Veteran's claims were previously denied and that the 
decisions had become final.  The RO also explained that VA 
needed new and material evidence in order to reopen the 
Veteran's claims and defined new and material evidence as 
evidence submitted to VA for the first time that pertained to 
the reason the claim was previously denied.  The RO further 
explained that the Veteran's claims were previously denied 
because the evidence did not show these conditions were 
incurred in or aggravated by his service.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).    

As for the Veteran's claim of entitlement to an initial 
compensable evaluation for service-connected hepatitis C, the 
Board notes that, although the decision was subsequently 
modified, the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peake that certain 
notice elements were required for an increased rating claim.  
22 Vet. App. 37 (2008); see Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  However, the Court drew a 
distinction between the notice requirements for a claim 
involving an initial disability rating and a claim for 
additional (increased) compensation of an already-service 
connected disability and only indicated that the notice 
requirements were relevant to claims for increased 
compensation.  Id.  As the issue of entitlement to a higher 
evaluation for service-connected hepatitis C arises from an 
initial disability rating, the Board finds that no discussion 
of VA's compliance with the notice elements outlined in 
Vazquez is necessary in this case.  
  
The Board further notes that the Veteran was provided with a 
copy of numerous adjudicatory documents, including rating 
decisions and statements of the case, which cumulatively 
included a discussion of the facts of the claims, 
notification of the bases of the decisions, and a summary of 
the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO associated 
the Veteran's VA, private, and service treatment records with 
the claims file to the extent possible.  VA does not have a 
duty to provide a compensation and pension examination in a 
claim to reopen a previously denied claim until new and 
material evidence has been submitted.  Nevertheless, the RO 
afforded the Veteran with a compensation and pension 
examination in June 2006 for his hepatitis C and another 
compensation and pension examination in September 2008 for 
his hepatitis C and headaches.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations obtained in this 
case are more than adequate, as they were predicated on a 
full reading of the Veteran's claims file.  The examination 
included the Veteran's subjective complaints about his 
disabilities and the objective findings needed to rate the 
disabilities.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claims.  Accordingly, 
the Board will proceed with appellate review.  

New and Material Evidence

The Veteran's current claims involve entitlement to service 
connection for dermatitis and headaches.  He originally filed 
claims for service connection for headaches in March 1971, 
June 1986, and November 1989 and was most recently denied by 
a June 1991 rating decision.  The Veteran also filed a claim 
for fungus in his blood and on his skin, which is now 
categorized as dermatitis, secondary to exposure to 
herbicides in November 1989.  The June 1991 rating decision 
denied the Veteran's claim for fungus in his blood and on his 
skin because his service treatment records were negative for 
any complaints, treatments, or diagnosis of fungus in his 
blood or on his skin in service.  As for his claim for 
headaches, the RO found that he had not submitted new and 
material evidence.  In this regard, the Board observes that a 
Board decision in December 1987 denied the Veteran's claim 
for headaches because there was no association between the 
Veteran's "current headaches" and the headaches he sought 
treatment for during active service.  The Veteran did not 
appeal these decisions, and they became final.  

In June 2004, the Veteran filed a request to reopen his 
claims.  In July 2005, the RO denied the Veteran's claims 
because there was still no evidence that his headaches or 
skin disorder were incurred in or caused by his active 
military service.  As a preliminary matter, the Board notes 
that the Veteran's current claims involve entitlement to 
service connection for headaches and dermatitis.  These 
claims are based upon the same disabilities as the Veteran's 
previous claims, which were most recently denied in the June 
1991 rating decision that became final.  As such, it is 
appropriate for the Board to consider the claims as requests 
to reopen the Veteran's previously denied claims.  Boggs v. 
Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself, or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2009).  

If evidence is new, but not material, the inquiry ends and 
the claim cannot be reopened.  Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
evidence is presumed credible for the purposes of reopening 
an appellant's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  

As noted above, the RO, in its previous rating decision, 
denied service connection for headaches and a skin disorder 
because it found that there was no evidence that these 
disabilities were incurred during active military service.  
The Veteran received notification of the denial of his claims 
and was advised regarding his appellate rights in August 
1991.  However, he did not appeal the decisions to the Board, 
and they became final.  
	
The evidence of record at the time of the June 1991 rating 
decision included the Veteran's service treatment records, 
the Veteran's March 1990 report of medical examination that 
included just a recitation of his disability history, a July 
1986 compensation and pension examination report, several of 
the Veteran's own statements, and his service treatment 
records.  Since the June 1991 rating decision, the Veteran 
submitted or the RO obtained a copy of a certificate awarding 
the Veteran a Purple Heart Medal, a statement from the 
Veteran's wife, photos of his dermatitis, and more of the 
Veteran's own statements. 

After reviewing the evidence received since June 1991, the 
Board finds that it qualifies as new and material evidence 
sufficient to reopen his claims.  The Veteran has submitted 
additional evidence regarding the continuity of 
symptomatology for his headaches and evidence for the first 
time of continuity of symptomatology for his dermatitis.  
That is, the Board notes that not all of the evidence 
submitted after the June 1991 rating decision was available 
at the time of the RO's decision.  The new evidence contains 
competent lay testimony from both the Veteran and his wife 
that the Veteran has both experienced headaches and broken 
out in skin rashes since his return from Vietnam.  
Accordingly, having determined that new and material evidence 
has been submitted, the Veteran's claims of entitlement to 
service connection for headaches and dermatitis are reopened.  

Headaches and Dermatitis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2009).  The United States Court of 
Appeals for Veterans Claims has held that Congress's use of 
the term "service connection" in section 1154(b) simply 
refers "to proof of incurrence or aggravation of that 
disease or injury in service, rather than to the legal 
standard for entitlement to payments for disability."  
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  Thus, section 
1154(b) relaxes the evidentiary requirements in that the 
Veteran's "'lay or other evidence' [should] be accepted as 
sufficient proof of service incurrence or aggravation unless 
there is 'clear and convincing evidence' that the disease or 
injury was not incurred or aggravated in service or during an 
applicable presumption period."  Id. at 508 (emphasis in 
original).  The Board notes that the Veteran's military 
records indicate that he is in receipt of the Purple Heart 
Medal and the Combat Action Ribbon, and the presumptions 
afforded combat veterans are applicable to his claims.

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of  disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

The Veteran contends that he developed his current skin 
disorder as a result of exposure to herbicides while 
stationed in Vietnam from 1967 to 1968.  He also claims that 
his headaches stem from a shrapnel wound he occurred in 
combat in Vietnam.  The Board notes that dermatitis is not a 
disease associated with exposure to certain herbicide agents 
and is not presumed to have been caused by such exposure.  
See 38 C.F.R. § 3.309(e) (2009).  Nevertheless, the Veteran 
has asserted that he has had a skin disability and headaches 
on a continuous basis since his discharge.  

Although the in-service incurrence of the Veteran's 
disabilities are conceded due to his combat veteran status, a 
review of his service treatment records reveals numerous 
complaints of headaches and skin disorders, including 
athlete's foot, a rash between his legs, chronic tinea 
cruris, dermatophytosis, and tinea pedis.  Furthermore, the 
medical evidence of record shows the Veteran currently 
suffers from a skin disorder and headaches.  Indeed, the 
Veteran's skin rash was diagnosed as dermatitis in February 
2005 and he also received treatment for a skin rash in 
September 2005.  The evidence further shows that the Veteran 
has received treatment for headaches as recently as May 2009.      

During the course of his appeal, the Veteran underwent a 
compensation and pension examination for his headaches.  The 
Veteran related his account of his in-service injury to the 
examiner and claimed that x-rays did not show any shrapnel 
wound.  He also told the examiner that he mentioned his 
headaches to all of his doctors but never had any x-rays or 
MRIs taken to evaluate his headaches.  The Veteran reported 
that his headache was a dull pain that was constantly an 8 
out of a possible 10 on a scale to measure pain.  An x-ray 
showed that there was no evidence of metallic intracranial or 
extracranial shrapnel or any other defects.  After examining 
the Veteran, the examiner stated that there was no 
documentation available indicating that the Veteran suffered 
from a traumatic brain injury and no evidence of any shrapnel 
present in the skull.  Therefore, the examiner concluded that 
it is less likely than not that the Veteran's headaches are 
related to an in-service shrapnel wound.  The Board notes, 
however, that not only did the Veteran complain of headaches 
numerous times during his military service, but he is also in 
receipt of the Purple Heart Medal for an incident that he 
claims was caused by a shrapnel wound to the head.  The 
examiner nevertheless based her opinion at least partially on 
the lack of any traumatic brain injury in service.  Thus, the 
Board affords the examiner's opinion little probative value 
in light of the Veteran's combat status and the evidence 
contained in his service treatment records. 

Finally, the Veteran stated in March 2009 that his head hurts 
every day.  The Veteran also claimed in July 2004 that he has 
had headaches since his service in Vietnam.  Then, in October 
2005, he submitted a statement claiming that he has a rash 
that has broken out every year since Operation Medina in 
1967.  He made a similar statement in May 2005, claiming that 
he has suffered this skin rash since he returned from 
Vietnam.  Lastly, in a letter dated November 2005, the 
Veteran's wife stated that she has been with the Veteran 
since April 1982.  She observed that he "always had very bad 
headaches" and has broken out in little bumps on his skin 
since they have been together.    

The Veteran and his wife are considered competent to report 
the observable manifestations and identify the symptoms of 
the Veteran's skin disorder and headaches.  Moreover, the 
Board finds their testimony, asserting that the Veteran's 
dermatitis and headaches had their onset in service and have 
continued since service, credible.  The Board further finds 
that the preponderance of the evidence does not weight 
against the Veteran's claims, and service connection for 
dermatitis and headaches is warranted based on a continuity 
of symptomatology since service.  See 38 C.F.R. § 3.303(b) 
(2009).  Thus, the Veteran's appeals are granted.  

Hepatitis C

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings  contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  All benefit of 
the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2009).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition. 

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  An 
appeal from the initial assignment of a disability rating, 
such as in this case, requires consideration of the entire 
time period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  
 
In July 2006, the Veteran was granted service connection for 
hepatitis C and assigned a noncompensable disability rating 
under Diagnostic Code 7354 effective December 6, 2005.  A 0 
percent disability rating indicates hepatitis that is 
nonsymptomatic.  The next higher 10 percent disability rating 
is assigned for hepatitis with symptomatology of intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.

A 20 percent disability rating is warranted for 
symptomatology of daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period.

A 40 percent disability rating is warranted with 
symptomatology of daily fatigue, malaise, and anorexia, with 
minor weight loss and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but 
less than six weeks, during the past 12-month period.

A 60 percent disability rating is warranted with 
symptomatology of daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks during the past 12-month 
period, but not occurring constantly.

A 100 percent disability rating is warranted with 
symptomatology of serologic evidence of hepatitis C infection 
and the following signs and symptoms due to hepatitis C 
infection: near-constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain).  38 C.F.R. § 4.114.

Note 2 to Diagnostic Code 7354 defines an "incapacitating 
episode" as a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician.  38 
C.F.R. § 4.114 (2009), Diagnostic Code 7354.  Additionally, 
for purposes of evaluating disabilities under 38 C.F.R. § 
4.114, the term "substantial weight loss" means a loss of 
greater than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  The term "inability to gain weight" means that 
there has been substantial weight loss with an inability to 
regain it despite appropriate therapy.  "Baseline weight" 
is defined as the average weight for the two-year period 
preceding onset of the disease.  38 C.F.R. § 4.112 (2009).

The evidence pertaining to the Veteran's claim includes his 
June 2006 and September 2008 compensation and pension 
examination reports, VA treatment records, and own 
statements.  The June 2006 examiner noted that the Veteran's 
first positive hepatitis diagnosis occurred in December 2004.  
She also noted that a December 2005 liver biopsy revealed 
some inflammatory changes and slight fibrosis, which showed 
"slightly active disease."  The Veteran's hepatitis 
treatment was delayed because of alcohol intake and marijuana 
usage, which the Veteran claimed he began smoking in order to 
gain weight.  The examiner further noted that the Veteran had 
always been clinically asymptomatic.  Upon examination, the 
Veteran complained of some minimal tenderness in the high 
right upper quadrant of the abdomen but without muscle 
guarding or rigidity.  His liver, kidneys, spleen, and 
abdomen were not palpable.  

The Veteran underwent his second compensation and pension 
examination in September 2008.  At the time of this 
examination, the Veteran was still not receiving treatment 
due to his medical history, namely pneumonia and a collapsed 
lung.  He complained of constant right-sided abdominal pain, 
nausea every day, vomiting at least once a day, and 
heartburn.  However, he denied any history of anorexia, and 
instead claimed to have had a good appetite.  Nevertheless, 
he reported a 45-pound weight loss in the previous year.  The 
Veteran also denied any periods of incapacitation associated 
with his hepatitis.  
    
Based upon a review of the evidence of record, the Board 
finds the Veteran is not entitled to a compensable rating for 
his service-connected hepatitis C.  The Veteran complained of 
fatigue and constant nausea and vomiting in his notice of 
disagreement, but he did not tell any of his doctors or 
examiners that he had fatigue.  At any rate, the competent 
evidence of record does not indicate that his hepatitis C 
ever resulted in even intermittent fatigue, malaise, and 
anorexia or incapacitating episodes.  On the contrary, the 
Veteran denied any history of either anorexia or 
incapacitating episodes.  Additionally, his hepatitis C has 
been described as slightly active, minimal, and clinically 
asymptomatic.  Therefore, the preponderance of the evidence 
weighs against the Veteran's claim for a higher disability 
rating for his service-connected hepatitis C.  

While the Board has considered whether staged ratings are 
warranted in this case, the factual findings do not show 
distinct time periods where the Veteran's claimed disability 
exhibited symptoms that would warrant different ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board further notes that there is no evidence of record 
that the Veteran's hepatitis C warrants a higher rating on an 
extraschedular basis.  38 C.F.R. § 3.321(b) (2009).  Any 
limits on the Veteran's employability due to his disability 
have been contemplated in the currently assigned disability 
rating.  The evidence does not reflect that the Veteran's 
disability has necessitated any frequent periods of 
hospitalization or caused marked interference with 
employment.  Thus, the record does not show an exceptional or 
unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since the application of the regular 
schedular standards is not rendered impracticable in this 
case, referral of this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration 
of the assignment of an extraschedular evaluation is not 
warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     


ORDER

1.  Having presented new and material evidence, the claim of 
entitlement to service connection for dermatitis, to include 
as secondary to exposure to herbicides, is reopened.  
Entitlement to service connection for dermatitis is granted.

2.  Having presented new and material evidence, the claim of 
entitlement to service connection for headaches, to include 
as secondary to a head concussion, is reopened.  Entitlement 
to service connection for headaches is granted. 

3.  Entitlement to an initial compensable evaluation for 
service-connected hepatitis C is denied.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claim of 
entitlement to service connection for a lung disability, to 
include as secondary to exposure to herbicides.   

VA must provide a compensation and pension examination to a 
Veteran when the information and evidence of record (1) 
contains competent lay or medical evidence of a current 
diagnosed disability; (2) establishes that the Veteran 
suffered an event, injury, or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R §§ 3.309, 
3.313, 3.316, and 3.317 manifesting during the applicable 
presumptive period if the Veteran has the required service to 
trigger the presumption; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4)(i) (2008).  

The record reflects that the Veteran has been diagnosed with 
several lung disabilities, such as chronic obstructive 
pulmonary disease, pneumonia, and a right pneumothorax.  The 
Veteran claims that his lung disabilities are a result of his 
exposure to herbicides.  Given his combat status and 
currently diagnosed disabilities, the Board finds that 
because the record does not contain a competent medical 
opinion as to the etiology or onset of the Veteran's lung 
disabilities, the Board cannot determine whether they are at 
least as likely as not related to his active military 
service.  Therefore, the Veteran should be afforded a 
compensation and pension examination in order to obtain a 
competent medical opinion regarding whether the Veteran's 
currently diagnosed lung disabilities are at least as likely 
as not related to his active military service.  


Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, ensure that the 
Veteran was notified of the presumptions 
afforded to veterans exposed to herbicides 
in the Republic of Vietnam.

2.	Schedule the Veteran with an 
appropriate examination to determine the 
etiology or onset of his currently 
diagnosed lung disabilities.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  All necessary tests should be 
conducted, and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner should specifically state 
whether or not the Veteran's lung 
disabilities are at least as likely as not 
(i.e., probability of 50 percent) 
etiologically related to the Veteran's 
active military service.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

3.  After any additional development 
deemed necessary is accomplished, the 
Veteran's claim should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law, as well as 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.      
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


